Exhibit 10.1
EXECUTIVE EMPLOYMENT CONTRACT
THIS EXECUTIVE EMPLOYMENT CONTRACT (this “AGREEMENT”) made as of June 17, 2009
by and between PMC Commercial Trust, a Texas Real Estate Investment Trust with
its principal place of business in Dallas, Collin County, Texas, hereinafter
referred to as the “COMPANY,” and                     , hereinafter referred to
as “EXECUTIVE.”
WITNESSETH THAT:
In consideration of the promises herein contained, the parties hereto mutually
agree as follows:

  1.  
Employment: The Company hereby employs the Executive as its                     
with such powers and duties as may be specified by the Board of Trust Managers
(the “Board”). The Executive hereby accepts employment upon the terms and
conditions as hereinafter set forth.

  2.  
Term: Subject to the terms and conditions set forth in this Agreement, the term
of this Agreement shall begin on the date hereof and continue until June 30,
2012 (the “Term”). Upon the expiration of the Term of this Agreement, this
Agreement shall be automatically renewed for consecutive one-year periods unless
either party provides a written notice of non-renewal for any reason at least
sixty (60) days prior to the end of the Term or any additional one-year renewal
period (the “Renewal Period”) (the Term and any Renewal Periods shall be
referred to collectively herein as the “Employment Period”); provided, however,
notwithstanding the foregoing, the Employment Period shall terminate on the
Executive’s seventieth (70th) birthday.

  3.  
Compensation: For all services rendered by the Executive under this Agreement,
the Executive shall be paid an annual base salary at a minimum at the annual
rate for the Executive effective as of July 1, 2009 (the “Minimum Rate”). The
Minimum Rate may be increased by the Board at its discretion. The annual base
salary is payable pursuant to the normal payroll practices of the Company.
       
The Board may consider bonus compensation for the Executive if the performance
of the Company and the Executive justifies such bonus compensation.

  4.  
Authorized Expenses: The Executive is authorized to incur reasonable expenses
for the promotion of the business of the Company. The Company will reimburse the
Executive for all such reasonable expenses upon the presentation by the
Executive, from time to time, of an itemized account of such expenditures.
       
The Executive shall be entitled to such additional and other fringe benefits as
the Board shall from time to time authorize, including but not limited to: A)
health insurance coverage for the Executive, his wife and dependent children;
and B) a monthly automotive allowance of $550, which the Executive is to use to
obtain an automobile to be available for company needs. All operating expenses
such as maintenance, insurance and fuel (excluding fuel for company travel) will
be the responsibility and expense of the Executive.

  5.  
Extent of Services: The Executive shall devote a substantial portion of business
time, attention and energies to the business of the Company, and shall not,
during the term of this Agreement, engage in additional gainful employment of
any kind or undertake any role or position, whether or not for compensation,
with any person or entity during the Employment Period without advance written
approval of the Board. This provision is not meant to prevent him from A)
devoting reasonable time to civic or philanthropic activities or B) investing
his assets in such form or manner providing that it does not require any
substantial services on the part of the Executive that will interfere with the
Executive’s employment pursuant to this Agreement. Executive’s employment is
considered as full-time.

 

[1]



--------------------------------------------------------------------------------



 



  6.  
Working Facilities: The Executive shall be furnished with such facilities and
services suitable to his position and adequate for the performance of his
duties.

  7.  
Duties: The Executive is employed in an executive and supervisory capacity and
shall perform such duties consistent herewith as the Board of the Company shall
from time to time specify. Subject to the provisions of Section 14 hereof, the
precise services of the Executive may be extended or curtailed, from time to
time, at the discretion of the Board of the Company.

  8.  
Disclosure of Information: The Executive recognizes and acknowledges that the
Company’s operating procedures or service techniques are valuable, special and
unique assets of the Company’s business. The Executive will not, during or after
the term of his employment, disclose the list of the Company’s customer base or
service techniques to any person, firm, Company, association or other entity for
any reason or purpose whatsoever. In the event of breach or threatened breach by
the Executive of the provisions of this paragraph, the Company shall be entitled
to an injunction restraining any such breach. Nothing herein shall be construed
as prohibiting the Company from pursuing any other remedies available to the
Company for such breach or threatened breach, including the recovery of damages
from the Executive.

  9.  
Vacations: The Executive shall be entitled each year to a vacation in accordance
with the vacation contract addendum dated effective July 1, 1999.

  10.  
Disability: If the Executive is unable to perform his services by reason of
illness or total incapacity, based on standards similar to those utilized by the
U.S. Social Security Administration, he shall receive his full salary for one
(1) year of said total incapacity through coordination of benefits with any
existing disability insurance program provided by the Company (a reduction in
salary by that amount paid by any Company provided insurance). Should said
Executive be totally incapacitated beyond a one-year period, so that he is not
able to devote full time to his employment with said Company, then this
Agreement shall terminate.

  11.  
Death During Employment: If the Executive dies during the term of employment and
has not attained the age of seventy years, the Company and/or any third party
insurance provided by the Company, through a coordination of benefits, shall pay
the estate of the Executive a death benefit equal to two times the Executive’s
annual salary. In the event the Executive receives death benefits payable under
any group life insurance policy issued to the Company, the Company’s liability
under this clause will be reduced by the amount of the death benefit paid under
such policy. The Company shall pay any remaining death benefits to the estate of
the Executive over the course of twelve (12) months in the same manner and under
the same terms as the Executive would have been paid if he had still been
working for the Company. No later than one (1) month from the date of death, the
estate of the Executive will also be paid any accumulated vacation pay. Such
payments pursuant to this paragraph shall constitute the full compensation of
said Executive and he and his estate shall have no further claim for
compensation by reason of his employment by the Company.

  12.  
Assignment: The acts and obligations of the Company under this Agreement shall
inure to the benefit of and be binding upon the successors and assigns of the
Company.

  13.  
Invalidity: If any paragraph or part of this Agreement is invalid, it shall not
affect the remainder of this Agreement but the remainder shall be binding and
effective against all parties.
    14.  
Additional Compensation: Additional compensation is due as follows:

  (a)  
If during the Employment Period,

  (i)  
this Agreement is terminated by the Company (other than pursuant to the
provisions of Section 17 hereof) or
    (ii)  
this Agreement is terminated by the Executive due to “Constructive Discharge,”
or
    (iii)  
a Control Change Severance Payment is due,

the Executive shall receive termination pay in an amount equal to 2.99 times the
average of the last three years compensation (the “Termination Pay”).

 

[2]



--------------------------------------------------------------------------------



 



  (b)  
For purposes of this Agreement, “Constructive Discharge” shall mean:

(i) Any reduction in salary below the Minimum Rate in effect on the date of this
Agreement;
(ii) A material change diminishing the Executive’s job function, authority,
duties or responsibilities, or a similar change deteriorating Executive’s
working conditions that would not be in accordance with the spirit of this
Agreement;
(iii) A required relocation of Executive of more than 35 miles from Executive’s
current job location; or requires Executive to travel away from Executive’s
office in the course of discharging Executive’s responsibilities in excess of
that typically required of executives in similar positions; or
(iv) Any breach of any of the terms of this Agreement by the Company, which is
not cured within 14 days following written notice thereof by Executive to the
Company.
(c) The amount payable by the Company pursuant to this Section 14 shall be made
in one lump sum cash payment payable to the Executive no later than 30 days
following termination of this Agreement.

  15.  
Decision by the Company not to Extend the Agreement: Other than in connection
with a termination for Cause in accordance with the provisions of Section 17 of
this Agreement, in the event the Company elects not to renew this Agreement by
giving written notice to the Executive in accordance with Section 2 hereof, the
Executive shall be entitled to receive, at such time notice of the election not
to renew is given or on the anniversary date of this Agreement, at the sole
option of the Company, a lump sum cash payment equal to his annual base salary,
at the Minimum Rate in effect on the date written notice of the election not to
renew is given to the Executive.
    16.  
Change in Control:

(a) Change in Control. For purposes of this Agreement, a “Change in Control”
shall mean any of the following events:
(i) the ownership or acquisition (whether by a merger or otherwise) by any
Person (other than a Qualified Affiliate), in a single transaction or a series
of related or unrelated transactions, of Beneficial Ownership of more than fifty
percent (50%) of the Company’s then outstanding voting securities (the
“Outstanding Voting Securities”);
(ii) the merger or consolidation of the Company with or into any other Person
(other than a Qualified Affiliate), if, immediately following the effectiveness
of such merger or consolidation, Persons who did not Beneficially Own
Outstanding Voting Securities immediately before the effectiveness of such
merger or consolidation directly or indirectly Beneficially Own more than fifty
percent (50%) of the outstanding shares of voting stock of the surviving entity
of such merger or consolidation (including for such purpose in both the
numerator and denominator, shares of voting stock issuable upon the exercise of
then outstanding rights (including conversion rights), options or warrants)
(“Resulting Voting Securities”), provided that, for purposes of this subsection,
if a Person who Beneficially Owned Outstanding Voting Securities immediately
before the merger or consolidation Beneficially Owns a greater number of the
Resulting Voting Securities immediately after the merger or consolidation than
the number the Person received solely as a result of the merger or
consolidation, that greater number will be treated as held by a Person who did
not Beneficially Own Outstanding Voting Securities before the merger or
consolidation, and provided further that such merger or consolidation would also
constitute a Change in Control if it would satisfy the foregoing test if rights,
options and warrants were not included in the calculation;
(iii) any one or a series of related sales or conveyances to any Person or
Persons (including a liquidation) other than any one or more Qualified
Affiliates of all or substantially all of the assets of the Company;
(iv) the complete liquidation or dissolution of the Company; or

 

[3]



--------------------------------------------------------------------------------



 



(v) Incumbent Trust Managers cease to be a majority of the members of the Board
of Trust managers where an “Incumbent Trust Manager” is (1) an individual who is
a member of the Board of Trust Managers on the date of this Agreement or (2) any
new trust manager whose appointment by the Board of Trust Managers was approved
by a majority of the persons who were already Incumbent Trust Managers at the
time of such appointment, election or approval, other than any individual who
assumes office initially as a result of an actual or threatened election contest
with respect to the election or removal of trust managers or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board of Trust Managers or as a result of an agreement to avoid or
settle such a contest or solicitation.

  (b)  
Certain Benefits upon a Change in Control. In the event of a Change in Control,
all of the Executive’s outstanding options, restricted share awards and any
other equity rights granted by the Company to the Executive shall continue to be
governed by the applicable grant agreement and related plan.
    (c)  
Termination of Executive. If (i) there is a Change in Control during the
Employment Period, and within 12 months following the Change in Control, the
Company (or its successor) terminates the Executive’s employment without Cause
or the Executive terminates his employment due to Constructive Discharge,
(ii) the Company terminates the Executive’s employment without Cause while the
Company is negotiating a transaction that reasonably could result in a Change in
Control, or (iii) the Company terminates the Executive’s employment without
Cause and a Change in Control occurs within three (3) months following the Date
of Termination, the Executive shall be entitled to receive the compensation
referenced in Section 14, the “Control Change Severance Payment”).
    (d)  
Definitions. For purposes of this Agreement, the following definitions shall
apply:

(i) “Beneficial Ownership,” “Beneficially Owned” and “Beneficially Owns” shall
have the meanings provided in Exchange Act Rule 13d-3;
(ii) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended;
(iii) “Person” shall mean any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), including any natural person,
corporation, trust, association, company, partnership, joint venture, limited
liability company, legal entity of any kind, government, or political
subdivision, agency or instrumentality of a government, as well as two or more
Persons acting as a partnership, limited partnership, syndicate or other group
for the purpose of acquiring, holding or disposing of the Company’s securities;
and
(iv) “Qualified Affiliate” shall mean (i) any directly or indirectly wholly
owned subsidiary of the Company, (ii) any employee benefit plan (or related
trust) sponsored or maintained by the Company or by any entity controlled by the
Company, or (iii) any Person controlled by the Executive or one or more
individuals who are then the Company’s Chief Executive Officer or any other
named executive officer (as defined in Item 402 of Regulation S-K under the
Securities Act of 1933) of the Company as indicated in its most recent
securities filing made before the date of the transaction. For purposes of this
definition, “controlled by” shall mean having possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

  17.  
Termination: The Company cannot terminate this Agreement except for the
following reasons (each of which is referred to herein as “Cause”): 1) the
intentional, unapproved material misuse of corporate funds, 2a) professional
incompetence (i.e. the intentional refusal to perform or the inability to
perform the duties associated with Executive’s position with the Company in a
competent manner, which is not cured within 15 days following written notice to
Executive) or 2b) willful neglect of duties or responsibilities in either case
not otherwise related to or triggered by the occurrence of any event or events
described in or prescribed by Section 14 hereof.

 

[4]



--------------------------------------------------------------------------------



 



  18.  
Application of Section 409A of the Code.

(a) General. To the extent applicable, it is intended that this Agreement comply
with the provisions of Section 409A of the Code, so as to prevent inclusion in
gross income of any amounts payable or benefits provided hereunder in a taxable
year that is prior to the taxable year or years in which such amounts or
benefits would otherwise actually be distributed, provided or otherwise made
available to the Executive. This Agreement shall be construed, administered, and
governed in a manner consistent with this intent and the following provisions of
this paragraph shall control over any contrary provisions of this Agreement.
(b) Restrictions on Specified Executives. If the Company determines that the
Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code and delayed payment of any amount or
commencement of any benefit under this Agreement is required to avoid a
prohibited distribution under Section 409A(a)(2) of the Code, then, to such
extent as required, deferred compensation payable hereunder in connection with
the Executive’s termination of employment will be delayed and paid, with
interest at the short term applicable federal rate as in effect as of the
termination date, in a single lump sum six months and one day thereafter (or if
earlier, the date of the Executive’s death). The Compensation Committee of the
Board shall determine whether the Executive is a “specified employee” based on
the procedures adopted by the Company in writing, which procedures shall comply
with the applicable limitations under Section 409A of the Code, and the rules
prescribed in Treasury Regulation §1.409A-1(i).
(c) Separation from Service. Amounts payable hereunder upon the Executive’s
termination or severance of employment with the Company that constitute deferred
compensation under Section 409A of the Code shall not be paid prior to the
Executive’s “separation from service” within the meaning of Section 409A of the
Code.
(d) Installments. For purposes of Section 409A of the Code, any right to a
series of installment payments under this Agreement shall be treated as a right
to a series of separate payments so that each payment is designated as a
separate payment for purposes of Section 409A of the Code.
(e) Reimbursements. All reimbursements and in-kind benefits provided under this
Agreement which constitute a payment of nonqualified deferred compensation under
Section 409A of the Code, shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, where applicable, the
requirements that:
(i) any reimbursement is for expenses incurred during an extended period of time
following termination of employment;
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;
(iii) the reimbursement of an eligible expense will be made on or before the
last day of the calendar year following the year in which the expense is
incurred; and
(iv) the right to reimbursement or in kind benefits is not subject to
liquidation or exchange for another benefit.
(f) References to Section 409A. References in this Agreement to Section 409A of
the Code include both that section of the Code itself and any guidance
promulgated thereunder.
(g) Application of Section 409A. The Company makes no representation or warranty
and shall have no liability to the Executive or any other person if any
provisions of this Agreement are determined to constitute deferred compensation
subject to Section 409A of the Code but do not satisfy an exemption from, or the
conditions of, such section.

 

[5]



--------------------------------------------------------------------------------



 



  19.  
Indemnification: The Company hereby agrees to indemnify and hold the Executive
harmless from any loss for any Company undertaking, as contemplated in Section 7
hereof, whereby a claim, allegation or cause of action shall be made against the
Executive in the performance of his contractual duties except for willful
illegal misconduct. Said indemnification shall include but not be limited to
reasonable cost incurred in defending the Executive in his faithful performance
of contractual duties.

  20.  
Entire Agreement: This Agreement may only be changed by a written agreement
signed by both parties. This Agreement embodies the whole agreement between the
parties hereto in respect of the subject matter contained herein and there are
no inducements, promises, terms, conditions or obligations made or entered into
by the Company or the Executive other than contained herein. This Agreement
supersedes and replaces that certain Executive Employment Contract dated
June 16, 2008 between the Company and the Executive.

  21.  
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

  22.  
Binding Effect. This Agreement shall be binding on and inure to the benefit of
the parties hereto and their respective permitted successors and assigns.

IN WITNESS WHEREOF, the parties here hereunto signed and sealed this Agreement
the date first above written.

     
Signed, Sealed and Delivered
  “COMPANY”
In the presence of:
  PMC Commercial Trust
 
   
 
   
 
  By:
 
   
 
   
 
  “EXECUTIVE”
 
   
 
   
 
   
 
  By:
 
   
 
   
(CORPORATE SEAL)
   

 

[6]